

117 SJ 28 IS: Proposing an amendment to the Constitution of the United States relative to equal rights for men and women.
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA117th CONGRESS1st SessionS. J. RES. 28IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Menendez (for himself, Mr. Markey, Mr. Sanders, Ms. Baldwin, Mr. Brown, Mr. Merkley, Ms. Cortez Masto, Ms. Smith, Mrs. Feinstein, Ms. Warren, Ms. Hirono, Mr. Cardin, Mr. Murphy, Mr. Booker, Ms. Klobuchar, Mrs. Gillibrand, and Mr. Blumenthal) introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States relative to equal rights for men and women.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States: —1.Equality of rights under the law shall not be denied or abridged by the United States or by any State on account of sex.2.The Congress shall have the power to enforce, by appropriate legislation, the provisions of this article.3.This article shall take effect 2 years after the date of ratification..